TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00725-CR



Charles Edward Turnbull, III, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 53352, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Charles Edward Turnbull, III seeks to appeal from a judgment of conviction for
murder.  The trial court has certified that this is a plea bargain case and Turnbull has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The court also has certified that Turnbull waived his right
of appeal.  The appeal is dismissed.  See id. rule 25.2(d).


				__________________________________________
				David Puryear, Justice
Before Chief Justice Law, Justices Kidd and Puryear
Dismissed for Want of Jurisdiction
Filed:   January 8, 2004
Do Not Publish